Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Specification
The title and abstract of the invention are objected to for not being descriptive as could be.  Each should be tailored to the independent claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 8-13, 17, 19, and 20 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of US 6704925 (Bugnion). 
Regarding claim 1, Messing  teaches or suggests a method executable by a first electronic device, the method comprising: receiving, by the first electronic device, a delegation message from a second electronic device, the delegation message including a trigger data object that defines a triggered action set, the triggered action set including a triggering event and an action to be performed by an accessory device in response to detecting, by the first electronic device, the triggering event and sending, by the first electronic device, a control message to the accessory device (¶¶ 92-94, 96); 
performing consistency checking of the received trigger data object relative to one or more previously received trigger data objects to determine whether a conflict exists (¶ 94); 
executing, by the first electronic device, the triggered action set, wherein executing the triggered action set includes detecting the triggering event and sending the control message to the accessory in response to detecting the triggering event (¶¶ 92-94). 
Messing does not expressly disclose in accordance with a determination that a conflict exists, sending a notification to the second electronic device that the conflict exists.
‘597 teaches or suggests delegating conflict checking (In one embodiment, if necessary, the edit request is processed by delegating the edit request to the client conflict check . . . .”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers and ‘597’s delegation to delegate conflict determination to, in accordance with a determination that a conflict exists, sending a notification to the second electronic device that the conflict exists.  A rationale to so would have been to avoid overburdening Messings’ control device.
  Messing does not expressly disclose executing in response to determining that a conflict does not exist. 
Bugnion teaches or suggests executing in response to determining that a conflict does not exist (4:34-36).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, and Bugninon’s condition for, in response to determining that a conflict does not exist, executing, by the first electronic device, the triggered action set, wherein executing the triggered action set includes detecting the triggering event and sending the control message to the accessory in response to detecting the triggering event.  A rationale to so would have been to avoid conflicts.
Regarding claim 3, the aforementioned combination teaches or suggests performing the consistency checking includes: detecting an inconsistency, wherein the received trigger data object and one of the previously received trigger data objects have the same triggering event and different actions to be performed (Messing ¶ 94).
Regarding claim 8, the aforementioned combination teaches or suggests the first electronic device is a device that is resident in a local environment  where the accessory device is located (Messing ¶ 96), and wherein the second electronic device is a mobile communication device (Messing ¶¶ 8, 92).
Regarding claim 9, the aforementioned combination teaches or suggests in accordance with a determination that a conflict exists: determining whether a corrective action can be taken by the first electronic device (Messing ¶ 94); and 
in accordance with a determination that the correct action can be taken: take the corrective action (Messing ¶ 94); and 
execute, by the first electronic device, the triggered action set according to the corrective action (Messing ¶ 94).
Regarding claim 10, the aforementioned combination teaches or suggests the corrective action comprises at least one of enabling superseding triggered action sets instead of preceding triggered action sets, enabling triggered action sets received from administrator accounts instead of non-administrator accounts, breaking a loop, or merging triggered action sets (Messing ¶ 94).
Regarding claim 11, the aforementioned combination teaches or suggests the notification comprises identification of the corrective action (Messing ¶ 94).
Regarding claims 12, 13, 17, 19, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis and further teaches or suggests the first electronic device comprising: a communications interface; and a processor (Messing ¶¶ 103-104) and a non-transitory computer-readable storage medium having stored therein program code that performs the aforementioned operations  (Messing claim 24).

Claims 2 and 18 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of US 6704925 (Bugnion) and US 8166108 (Peters).
Messing does not expressly disclose the first electronic device disables execution of the triggered action set in accordance with determining that a conflict exists.
Peters teaches or suggests a first electronic device disables execution of a configuration set in accordance with determining that a conflict exists (11:10-13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, and Peters’ disabling so the first electronic device disables execution of the triggered action set in accordance with determining that a conflict exists.  A rationale to so would have been to substitute an alternative means to a avoid conflict.

Claims 4 and 13-15 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of US 6704925 (Bugnion) and US 20160112240 (Sundaresan).
Regarding claims 4 and 13, Messing does not expressly disclose performing the consistency checking includes: detecting a loop, wherein the received trigger data object and one or more previously received trigger data objects will trigger repeated execution of each other.
Sundaresan teaches or suggests performing consistency checking includes: detecting a loop, wherein a received data object and one or more previously received data objects will trigger repeated execution of each other (¶¶ 73-74).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, and Sundaresan’s detecting so performing the consistency checking includes: detecting a loop, wherein the received trigger data object and one or more previously received trigger data objects will trigger repeated execution of each other.  A rationale to so would have been to avoid loops.
Regarding claims 14 and 15, the latter combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis

Claims 5, 6, 7, and 16 are rejected as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of US 6704925 (Bugnion) and US 20150195352 (Ooi).
Regarding claims 5 and 16, Messing does not expressly disclose detecting, by the first electronic device, that the first electronic device is transitioning to a state of unavailability to execute the triggered action set; and in response to detecting that the first electronic device is entering a state of unavailability to execute the triggered action set, sending a notification of unavailability to the second electronic device.
Ooi teaches or suggests detecting, by a first electronic device, that the first electronic device is transitioning to a state of unavailability to execute the triggered action set; and in response to detecting that the first electronic device is entering a state of unavailability to execute the triggered action set, sending a notification of unavailability to a second electronic device (¶ 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, and Ooi’s notification for detecting, by the first electronic device, that the first electronic device is transitioning to a state of unavailability to execute the triggered action set; and in response to detecting that the first electronic device is entering a state of unavailability to execute the triggered action set, sending a notification of unavailability to the second electronic device.  A rationale to so would have been to avoid delegating to an unavailable device.
Regarding claim 6, the latter combination teaches or suggests returning, by the first electronic device, to a state of availability to execute the triggered action set; and in response to an event, resuming execution of the triggered action set (Ooi ¶ 59).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 5.
Regarding claim 7, the latter combination teaches or suggests the event comprises identification of the return to the state of availability to execute the triggered action set or receipt, from the second electronic device, of an instruction to resume execution of the triggered action set.  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 5.

Claim 7 is rejected, in the alternative, as being unpatentable over US 20150339917 (Messing) in view of JP 2005513597 (‘597) further in view of US 6704925 (Bugnion), US 20150195352 (Ooi), and US 20130279478 (De Bruin).
Messing does not expressly disclose the event comprises identification of the return to the state of availability to execute the triggered action set or receipt, from the second electronic device, of an instruction to resume execution of the triggered action set.
De Bruin teaches or suggests an event comprises receipt, from a second electronic device, of an instruction to execute a triggered action set (¶ 85).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Messing’s triggers, ‘597’s delegation, Bugninon’s condition, Ooi’s notification, and De Bruin ‘s instruction so the event comprises identification of the return to the state of availability to execute the triggered action set or receipt, from the second electronic device, of an instruction to resume execution of the triggered action set.  A rationale to so would have been to control each instance of delegation.


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 6658453 provides agents, transmitted to a server by a client, that monitor specific event(s) on the server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448